11 N.Y.3d 861 (2008)
2008 NY Slip Op 90414
In the Matter of THERESA CANNALONGA, Appellant,
v.
ROBERT DOAR, as Commissioner of the Office of Temporary and Disability Assistance of the New York State Department of Family Assistance, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 6, 2008.
Decided December 2, 2008.
Reported below, 51 AD3d 552.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion for class certification, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.